Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 28, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154764(85)(86)                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
                                                                                                                     Justices
               Plaintiff-Appellant,
                                                                   SC: 154764
  v                                                                COA: 325407
                                                                   Monroe CC: 13-040406-FH
  LONNIE JAMES ARNOLD,
             Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motions of the Michigan Attorney General to
  file a late brief amicus curiae and to share 10 minutes of the 30 minutes of defendant-
  appellee’s argument time are GRANTED. The late amicus brief submitted on December
  21, 2017, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               December 28, 2017
                                                                              Clerk